Title: From George Washington to General William Howe, 9 March 1778
From: Washington, George
To: Howe, William



Sir
Head Quarters [Valley Forge] March the 9th 1778

I have your letters of the 14th and 21 of February and the 2d of March, of all which, due notice shall be taken.
Particular circumstances occuring make it inconvenient for my commissioners to meet yours at the time appointed: I must, therefore beg to have the meeting deferred, ’till the 31st of March.
Mr Boudinotte, who has lately returned to Camp from New York, informs me, that notwithstanding Major General Prescot has been several weeks in the city, in pursuance of our agreement for the liberation of officers on parole General Lee is not permitted to come out; and that orders had been received from you, to send him round to Philadelphia by water, that you might take his parole in person. There can be no reason, to prevent his parole being taken where he is: and I must consider his being required to expose himself to the inconveniences of a sea-voyage, at this season, as altogether unnecessary. I had a right to expect, he would have been released as soon as General Prescot went in; and must request you will accordingly give immediate orders for it. If you will be pleased to transmit your directions, through me, for that purpose, I will carefully forward them. This would obviate the uncertainty and possible delay of a conveyance by water. I am, with due respect, Sir Your most Obed. serv.

Go: Washington

